DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The original drawings are objected to because: 
Letters, numerals, and reference characters measure less than 1/8 inch, contrary to 37 CFR 1.84(p)(3).  
Letters, numerals, and reference characters measure less than 1/8 inch, contrary to 37 CFR 1.84(p)(3). Furthermore, numbering of sheets of drawings (“1/7”, “3/7”, etc.) “must be placed in the middle of the top of the sheet, but not in the margin” as required by 37 CFR 1.84(t), wherein “Each sheet must include a top margin of at least 2.5 cm. (1 inch)” as required by 37 CFR 1.84(g). The sheet numbers of Applicant’s drawings appear less than 1 inch from the top of each original page. 37 CFR 1.84(g) states that “The sheets … should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners.” The lack of target points creates ambiguity regarding whether Applicant’s sheet numbering appears in the margin (contrary to 37 CFR 1.84(t)) or whether the margin is less than 1 inch (contrary to 37 CFR 1.84(g)). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Replacement drawings were received on 03/09/2020.  These drawings are not acceptable. Letters, numerals, and reference characters measure less than 1/8 inch, contrary to 37 CFR 1.84(p)(3). Furthermore, numbering of sheets of drawings (“1/7”, “3/7”, etc.) “must be placed in the middle of the top of the sheet, but not in the margin” as required by 37 CFR 1.84(t), wherein “Each sheet must include a top margin of at least 2.5 cm. (1 inch)”; however, the sheet numbers of Applicant’s replacement sheets appear less than 1 inch from the top of each replacement page. 37 CFR 1.84(g) states that “The sheets … should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners.” The lack of target points creates ambiguity regarding whether Applicant’s sheet numbering appears in the margin (contrary to 37 CFR 1.84(t)) or whether the margin is less than 1 inch (contrary to 37 CFR 1.84(g)).
Specification
The disclosure is objected to because of the following informalities: 
The specification recites “FIGS. 4A, 4B, and 4C respectively show exemplary circuit diagrams of a display input circuit according to an embodiment” in [0030], but recites “FIGS. 4A, 4B, and 4C show exemplary circuit diagrams … according to 
The specification recites “FIGS. 5A and 5B respectively show exemplary circuit diagrams of a second control circuit according to an embodiment” in [0031] and “FIGS. 5A and 5B show an exemplary circuit diagram … according to an embodiment” in [0090]. It is unclear how many embodiments are shown: one embodiment or a plurality of embodiments.
[0133] recites “FIG. 9 shows a schematic flowchart of a method for driving a shift register according to an embodiment”. Which embodiment? It is unclear whether this refers to one of the previously discussed embodiments or to a separate embodiment.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 recites “a blanking input signal”, “a first control node”, “a voltage difference”, “a second control node”, “a first clock signal”, “a voltage”, “a voltage”, “a pull-down node”, “a first clock signal”, “a shift signal”, “a first drive signal”, and “a voltage”. It is unclear whether these limitations refer to the same blanking input signal, the same first control node, the same voltage difference, the same second control node, the same first clock signal, the same voltage, the same voltage, the same pull-down node, the same first clock signal, the same shift signal, the same first drive signal, or the same voltage as was previously recited in parent claim 1, or to some additional blanking input signal, additional first control node, additional voltage difference, additional second control node, additional first clock signal, additional voltage, additional voltage, additional pull-down node, additional first clock signal, additional shift signal, additional first drive signal, and/or additional voltage.
When reading the preamble in the context of the entire claim, the recitation “a shift register according to claim 1” is not clearly limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, it is unclear whether or not the preamble of the claim(s) is considered a limitation and is of significance or of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Allowable Subject Matter
Claims 1-19 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Reasons for indicating allowable subject matter appear in a written opinion for PCT/CN2019/070966, with which this indication of allowable subject matter is harmonized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Documents cited in a search report for PCT/CN2019/070966, and English language equivalents thereto, are cited by the Examiner.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/17/2021
post